Citation Nr: 0320287	
Decision Date: 08/14/03    Archive Date: 08/25/03	

DOCKET NO.  95-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for residuals of a shell fragment wound to the 
right hand, to include laceration scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from September 1963 
to September 1966 and from September 1968 to September 1971.

A review of the evidence of record discloses that the veteran 
gave testimony at a hearing before a member of the Board of 
Veterans' Appeals (Board) in October 1999.  The Veterans Law 
Judge who conducted the hearing has since retired.  In a 
July 2003 communication the veteran was informed that he 
therefore had a right to a hearing before another member of 
the Board.  On July 7, 2003, he stated that he did not wish 
such a hearing.

Further review of the record discloses that service 
connection is in effect for a number of disabilities, to 
include instability of the right thumb, with degenerative 
joint disease of the metacarpophalangeal joint.  A 10 percent 
rating has been in effect for that disability since 1994, 
with a temporary 100 percent disability rating assigned for 
convalescence purposes from July 1, 1999.  The prehospital 
rating of 10 percent was re-established, effective 
September 1, 1999.  The combined disability rating for the 
veteran's various service-connected disabilities is 
80 percent.  


REMAND

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board member, or 
panel of members, could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 317 F. 3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2), denies appellants "one review 
on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration, 
and without having to obtain the appellant's waiver.  

The diagnostic criteria applicable to skin disorders was 
recently revised, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version more favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-
2000.  See also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. October 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulation). 

In the April 2003 supplemental statement of the case, the 
veteran was not provided with the new rating criteria for 
evaluating skin disorders. 

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty to assist regulations, 
found at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

2.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a skin examination 
for his scars of the right hand.  All 
indicated tests and studies should be 
conducted.  The examiner should note the 
size of each scar in either square inches 
or square centimeters.  He or she should 
indicate whether any scar identified is 
tender or painful on examination, or well 
nourished.  Notation should also be made 
whether or not the scars are associated 
with underlying soft tissue damage, or if 
there is frequent loss of covering of the 
skin over the scar.  Any limitation of 
function of the right hand should be 
described, and the examiner should 
express an opinion as to whether or not 
the scars impact on the veteran's ability 
to function.  The claims folder should be 
made available to the examiner for 
review.  

3.  After completion of the above, the RO 
should readjudicate the claim, with 
consideration given to the application of 
the version of the regulations most 
favorable to the veteran.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case, to 
include notice of the amended regulation 
regarding the evaluation of diseases of 
the skin, to include scarring under 
38 C.F.R. § 4.118, and be afforded an 
opportunity for response before the case 
is returned to the Board for further 
appellate review.  

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action unless otherwise 
notified.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



